Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed December 6, 2021 has been entered.  Claims 1-4, 6, 7, 9, 12-14, 16, 19-21, 25, 27, 29, 31, 32 and 51 are pending in this application, with claims 25, 27, 29, 31 and 51 withdrawn from consideration as directed to non-elected inventions.  Thus claims 1-4, 6, 7, 9, 12-14, 16, 19-21 and 32 are examined herein.

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

				Rejections – 35 U.S.C. 102
4.	Claim 32 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Schwartzberg et al. Journal of Physical Chemistry B article.
The “Gold Shell Growth” section on p. 19937 of Schwartzberg discloses combining a solution comprising cobalt nanoparticles and a solution comprising gold, to produce a cobalt core/gold shell structure. The right hand column of p. 19936 of Schwartzberg indicates that all solutions used in the prior art method “were vacuumed on a Schenk line until gas evolution ceased and then bubbled with ultrapure argon’, i.e. were “deaerated” solutions as presently claimed. The Schwartzberg process can be characterized as an “anaerobic galvanic exchange reaction”, particularly in view of the fact that in the paragraph on p. 19937 describing Retaining Co at Core (which would be the situation germane to the present claim) Schwartzberg states that the cobalt nanoparticle solution is transferred to an “argon-purged” cylinder, added to the .

			Rejections – 35 U.S.C. 103
5.	Claims 1-4, 6, 7, 9, 12, 13, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the Schwartzberg et al. article in view of the Wuithschick et al. Chemistry of Materials article.
Schwartzberg p.19936 discloses combining a deaerated solution comprising cobalt chloride, trisodium citrate, and sodium borohydride to form cobalt nanoparticles.  Then, the “Gold Shell Growth” section on p. 19937 of Schwartzberg discloses combining a solution including those nanoparticles and a solution comprising gold to form a cobalt core/gold shell structure that is substantially spherical (see Schwartzberg Fig. 3) by what can be characterized as a “galvanic exchange reaction”. The cobalt nanoparticles have a diameter as recited in instant claim 2; see Schwartzberg Fig. 2. The “Cobalt Nanoparticle Synthesis” and “Gold Shell Growth” sections on p. 19936-37 of Schwartzberg emphasize that the prior art method was carried out in a manner to ensure completely air-free solutions, i.e. the “deaerated” solutions or “anaerobic environment” of instant claims 4, 7 and 13; in fact, Schwartzberg specifically indicates that “by exposing the solution to air the cobalt was completely oxidized”, implying that the only operative manner of producing a nanoparticle core/metal shell structure in accord with claim 9 is to do so in an anaerobic environment.  The prior art particles have a surface plasmon resonance absorption peak as recited in instant claim 19; see Schwartzberg Fig. 4(a).
Schwartzberg does not recite controlled oxygenation as set forth in instant claim 16, and further does not specify adding tetrahydroxyborate to the sodium borohydride, does not discuss a ratio of tetrahydroxyborate to tetrahydroborate ions, or any relationship between this ratio and the resulting diameter of the cobalt nanoparticles.  The examiner’s position is that:
b) Instant claim 1 as amended requires “pre-selecting” a “desired” diameter, adding tetrahydroxyborate to produce a ratio “selected to achieve the pre-selected desired diameter”.  The claim further states that the ratio “is known to be positively correlated with the pre-selected diameter”.  Significantly, the claims are not limited to the use of any particular ratio or producing nanoparticles of any specific diameter.  Nothing in claim 1 or the dependent claims limits the ratio or the diameter in any way with the exception of claim 2, and Schwartzberg Fig. 2 indicates a diameter in accord with claim 2.  
c) Wuithschick is directed to producing metal nanoparticles (specifically silver nanoparticles) by reduction of a solution containing a metal compound and sodium borohydride as a reducing agent, i.e. is in a similar field of endeavor as Schwartzberg.  The right hand column of p. 4685 of Wuithschick indicates that a decreasing ratio of BH4- to B(OH)4- in such a process leads to an increasing final particle size.  This is consistent with the presently claimed limitation that “the ratio of B(OH)4- to BH4- is known to be positively correlated with the pre-selected diameter”.  Further, page 4681 of Wuithschick describes the reactions that can occur in an aqueous solution of sodium borohydride, and specifies two different mechanisms by which B(OH)4- ions arise in such a solution in the presence of metal ions.  Therefore, Wuithschick suggests that i) the process of Schwartzberg will by its nature involve adding B(OH)4- ions as claimed, and ii) the ratio of B(OH)4- to BH4- is known to be positively correlated with the diameter of the particles formed.  Since all ratios and all diameters are within the scope of the 
Therefore, the combined disclosures of the Schwartzberg et al. article and the Wuithschick et al article would have suggested a method as set forth in the present claims to one of ordinary skill in the art.

6.	Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the Schwartzberg et al. article in view of the Wuithschick et al. article, and further in view of Zhang et al. (US 2010/0009338).
Schwartzberg and Wuithschick, discussed supra, do not specifically disclose increasing the pH or attaching a targeting moiety as recited in the instant claims.  Zhang is directed to a substantially similar method to that of Schwartzberg of forming Co nanoparticles by reduction of a solution containing NaBH4 as a reducing agent followed by formation of hollow gold nanospheres.  Zhang indicates it was known in the art, at the time of filing of the present invention, to i) change the pH of the solution in order to change the rate of reduction (see Zhang para. [0138]), and ii) attach what can be characterized as a “targeting moiety” to nanospheres formed in that manner (see Zhang para. [0083]).  Therefore, the combined disclosures of the Schwartzberg et al. and Wuithschick et al articles and Zhang et al. would have at least fairly suggested a method as presently claimed to one of ordinary skill in the art.

			Response to Arguments
7.	Applicant’s remarks as well as the Declaration under 37 CFR 1.132 by Dr. Lindley filed December 6, 2021 have been fully considered, with the following effect:
a) The examiner accepts Declarant’s explanation that the designation in the instant claims of “CoxBy NPs” is technically accurate and not misleading.  Declarant 
b) With regard to the rejection of claim 32, Applicant argues (and Declarant states) that in Schwartzberg the galvanic exchange step is not anaerobic.  The examiner respectfully disagrees, for reasons indicated in the rejection supra. Specifically, Schwartzberg states the already mixed solution of cobalt and gold is “kept under argon flow to retain the cobalt core”. Schwartzberg further states that if one exposes this to oxygen, the cobalt is completely oxidized.  Therefore the only manner in which Schwartzberg would be operative to produce a nanoparticle core/metal shell structure in accord with claim 32 appears to be in an anaerobic environment.
c) With regard to the rejections under 35 USC 103, Applicant argues and Declarant states that Schwartzberg does not employ tetrahydroxyborate in the preparation of cobalt scaffolds or hollow gold nanoparticles.  The examiner’s position is that while Schwartzberg does not state the presence or addition of tetrahydroxyborate (B(OH4-)), the Wuithschick disclosure indicates that in reactions of the type done by Schwartzberg, B(OH)4- ions will arise due to sub-reactions that occur involving interaction between the metal ions and the borohydride.
d) Further to the above, Declarant states that the skilled person would not have expected cobalt to react in the same way as silver.  Declarant suggests that a different growth mechanism takes place when producing cobalt (or CoxBy) nanoparticles as opposed to silver.  However, Declarant presents no data in support of the statements in this regard.

the solution comprising the metal prior to the combining with the solution comprising the Cox,By NPs”, in other words does not require any change in pH during galvanic exchange.
	f) Applicant argues that the claims as amended require the affirmative steps of pre-selecting a desired diameter prior to production of the nanoparticles and producing a solution having a desired ratio selected to achieve this diameter.  As noted in the rejection supra, the examiner submits that the use of any ratio and production of particles of any diameter fall within the scope of claim 1.  Further, Wuithschick indicates a correlation between the ratio and particle diameter in accord with the claim.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 



							
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        February 9, 2022